Citation Nr: 0522455	
Decision Date: 08/17/05    Archive Date: 08/25/05	

DOCKET NO.  94-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether the character of the veteran's discharge from the 
military for the period of service from March 1966 to August 
1972 constitutes a bar to Department of Veterans Affairs (VA) 
benefits based upon that period of service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1966 to 
March 1966, and he immediately reenlisted for a period of six 
years in March 1966 to August 1972.  He was separated from 
his second enlistment by reason of conviction by general 
court-martial, which resulted in his separation with a bad 
conduct discharge.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse decisions issued by 
the Los Angeles, California, VA Regional Office (RO), which 
held that the character of the veteran's discharge from his 
second enlistment was a bar to VA benefits.  This case was 
last before the Board in December 1996 at which time it was 
remanded for additional evidentiary development.  The case 
was returned to the RO so that copies of the veteran's record 
of trial, including any appellate review, could be collected, 
to obtain the veteran's military personnel records, and to 
obtain information regarding the veteran's previous 
applications for upgrade of his discharge.  All records 
sought on remand were collected with the exception of 
original records of the veteran's petitions for upgrade with 
the Navy Discharge Review Board.  Contact was made with that 
agency and VA was informed that the original records had been 
lost or misplaced.  The Discharge Review Board, however, 
provided a detailed statement which summarized the veteran's 
initial application and subsequent petition for 
reconsideration.  The Board is satisfied that all evidence 
requested on remand has been collected to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  During the veteran's second enlistment, he was absent 
without leave (AWOL) for 253 days from September 1968 to June 
1969, and again for 514 days from June 1969 to November 1971.

3.  The veteran was carried on the military rolls as a 
deserter on both occasions, the first unauthorized absence 
was terminated by the veteran's surrender, but the second was 
terminated by the veteran's apprehension.

4.  In February 1972, the veteran was tried by general court-
martial for two counts of desertion, the veteran pled guilty 
to the lesser included offenses of AWOL for each period, his 
plea of guilty on each charge was accepted, findings of not 
guilty were entered on the greater offenses of desertion, and 
the veteran received a sentence to confinement, reduction in 
rank, forfeiture of pay, and a bad conduct discharge.

5.  The general court-martial convening authority granted 
clemency in reducing certain aspects of the veteran's 
sentence, but approved the bad conduct discharge, and the 
sentence as approved by the general court-martial convening 
authority was reviewed and affirmed in full by the Navy Court 
of Military Review.

6.  The veteran was not insane, as defined by VA, at the time 
of either of the offenses of which he was convicted and 
sentenced to a bad conduct discharge.

7.  The veteran's DD Form 215 correction and upgrade of his 
bad conduct discharge issued under Presidential Proclamation 
No. 4313 is null and void for VA purposes and does not remove 
any bar to benefits.

8.  The veteran made two requests for an individual upgrade 
of his bad conduct discharge to the Navy Board for Correction 
of Military Records and his initial application was denied in 
June 1980, and his request for reconsideration was denied in 
June 1992.




CONCLUSION OF LAW

The veteran's discharge was issued under dishonorable 
conditions and bars him from receiving VA benefits based upon 
the period of service (his second enlistment) for which it 
was issued.  38 U.S.C.A. §§ 101(2), 1110, 1112, 1137, 5100, 
5102, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

It is clear that the veteran's initial claim and its initial 
denial by the RO occurred years prior to the adoption of 
VCAA.  During the most recent remand, however, the veteran 
was provided VCAA notice in March 2004.  It is also clear 
from a review of the extensive and lengthy record of the 
veteran's appeal that he has been informed of the evidence it 
is necessary that he submit, the evidence which VA would 
collect on his behalf, the evidence necessary to substantiate 
his claim, and that he should submit any relevant evidence in 
his possession.  

During the most recent remand, the RO collected all of the 
veteran's service personnel records and all records 
associated with the veteran's trial by general court-martial, 
action by the general court-martial convening authority, and 
review by the Navy Court of Military Review.  Although copies 
of original records of the veteran's application for upgrade 
of discharge to the Navy Court Board for Correction of 
Military Records could not be obtained, several attempts to 
obtain them were made, and the Navy Board itself provided 
sufficient information upon which to make a present 
determination of the veteran's claim for VA benefits.  It is 
also clear from a review of the file that, during the lengthy 
pendency of this appeal, the RO has made numerous attempts to 
obtain all available relevant copies of the veteran's service 
records.  The Board finds that VCAA has been satisfied in 
this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA disability compensation may be awarded to a "veteran" 
for any disease or injury that was incurred or aggravated 
during service, if the claimant was "discharged or released 
under conditions other than dishonorable."  38 U.S.C.A. 
§§ 1110, 1112, 1137.  The definition of "veteran" in 
38 U.S.C.A. § 101(2) includes the requirement that the 
"person [have been] discharged or released [from active 
service] under conditions other than dishonorable."  The 
term "dishonorable" in 38 U.S.C.A. § 101(2) can include a 
bad-conduct discharge.  See Camarena v. Brown, 
6 Vet. App. 565, 567-68 (1994).  38 C.F.R. § 3.12 does not 
limit "dishonorable conditions" to only those cases where a 
dishonorable discharge was adjudged.

If a former service member did not die in service, pension 
and compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions under than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in this section is a bar to payment of 
benefits, unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released by 
reason of the sentence of a general court-martial.  38 C.F.R. 
§ 3.12(c)(2).

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathetic, except 
when a psychosis has been engrafted upon such a basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or interferes 
with the peace of society, or has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  

VA General Counsel has stated that the VA definition of 
insanity must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  It 
was indicated that behavior involving a minor episode or 
episodes or disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It was 
further indicated that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by a case-by-case analysis 
and that the phrase "interferes with the peace of society" 
in the regulation referred to behavior which disrupted the 
legal order of society.  It was also stated that the term 
"becomes antisocial" in the regulation referred to the 
development of behavior which was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm, and which was not attributable to a personality 
disorder.  The opinion also held that behavior which was 
generally attributable to a substance-abuse disorder did not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.

Unless a discharge review board established under 10 U.S.C.A. 
1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements of this section, an honorable or general 
discharge awarded under Presidential Proclamation No. 4313 
does not remove any bar to benefits imposed under this 
section.  38 C.F.R. § 3.12(h)(1).  The same reasoning follows 
for other upgrades issued without an individual review by a 
board of corrections.

Facts:  The veteran was reenlisted for his second period of 
service in March 1966.  His military occupational specialty 
was auto mechanic.  He thereafter had service in the Republic 
of Vietnam from July 1967 to August 1968.  Personnel records 
show that he continued to serve as an auto mechanic and shop 
chief during his service in Vietnam.  

There are three noncommissioned officer fitness reports 
completed for the veteran during his period of service in 
Vietnam on file.  From August 1967 to January 1978, the 
veteran was assigned to a maintenance battalion as the 
noncommissioned officer in charge (NCOIC) of power train 
rebuild.  Comments on his proficiency are all excellent 
during this period.  Personal comments by his rating official 
are all positive and demonstrate that he had excellent skills 
in his field and as an NCO.  His fitness reports from 
February to June 1968 and June to August 1968 also 
demonstrate that he continued to serve as the NCOIC of power 
train rebuild and his duty performance was consistently 
characterized as excellent to outstanding during these 
periods.  His rating official noted an excellent knowledge of 
his job and documented him to be a "steady, dependable, 
hardworking NCO."  These reports do note periods of service 
"in a combat area."  No reports, however, of the veteran's 
service in Vietnam, including his DD Form 214 anywhere 
document that he served in combat with the enemy.

Following the veteran's return from Vietnam in August 1968, 
he absented himself from his place of duty in September 1968 
for 253 days until June 1969 when he surrendered himself to a 
hospital.  A record from the veteran's court-martial from 
McCook Memorial Hospital noted that the veteran had presented 
himself stating that he had been AWOL for eight months.  He 
said that he was depressed and felt he was in need of help to 
return to the service.  He reported losing weight over the 
past several months and being unable to sleep.  He reported 
using alcohol to induce sleep.  On examination, the veteran 
was quite nervous and appeared depressed.  The veteran was 
treated for three days, "recovered fairly well while in the 
hospital" and arrangements were made with the US Navy to 
return him to a service hospital.  The discharge diagnosis 
was extreme depressive reaction.

The veteran was thereafter returned to military authorities 
but shortly thereafter again absented himself from his place 
of duty, this time for 514 days from June 1969 to November 
1971.  This unauthorized absence was terminated by the 
veteran's apprehension by officials of the FBI.  During both 
lengthy absences, the veteran had been placed in deserter's 
status.

In February 1972, the veteran was charged with two counts of 
desertion which were referred to trial by general court-
martial.  The veteran was provided the services of a military 
defense counsel throughout the proceedings.  At trial, the 
veteran pled guilty to the lesser included offenses of AWOL 
and the record of trial shows that the military judge 
accepted the veteran's pleas of guilty for the two lengthy 
AWOLs and subsequently found the veteran not guilty of 
desertion (the Board notes that the prosecution did not put 
on a case in chief regarding the greater offenses of 
desertion).  

The verbatim record of trial of the veteran's general court-
martial reveals that the military judge went through a 
lengthy and exhaustive provenance inquiry into the veteran's 
pleas of guilty.  Under oath, the veteran testified that he 
voluntarily absented himself from his authorized places of 
duty on each occasion for the lengths of time charged.  At 
page 9 of the transcript, the military judge asked if there 
was anything other than his own desire and volition that kept 
him from rejoining the military and the veteran answered in 
the negative.  At page 15 of the transcript, the veteran 
reported that during service in Vietnam he started drinking 
heavily and his nerves started getting bad.  When he returned 
from Vietnam, he continued drinking and he felt he could not 
report for duty in poor physical condition so he did not 
report.  He said he turned himself in after the first 
unauthorized absence to a hospital because he needed some 
help with his drinking and depression.  He said he was 
provided a medication called "Aldomet."  After being 
released from the hospital after three days, he was returned 
to military authorities and, after several days, he departed 
AWOL again.  During his second unauthorized absence, he lived 
with his wife and children and was working doing air-
conditioning repair work.  In the sentencing portion of his 
trial, the veteran referred to his heavy use of alcohol and 
domestic problems as the main reasons to explain his lengthy 
unauthorized absences to the judge.  There was no complaint 
regarding an acquired psychiatric disorder or an anxiety 
neurosis.

Upon completion of the trial, the military judge found the 
veteran guilty of two lengthy AWOLS and sentenced him to 
forfeiture of pay, reduction in rank, confinement, and a bad 
conduct discharge.  After considering matters in extenuation 
and mitigation, the general court-martial convening authority 
reduced certain portions of the veteran's sentence, but 
approved the bad conduct discharge.  The veteran's record of 
trial was reviewed by the Navy Court of Military Review, 
including all matters presented in extenuation and 
mitigation, and approved the sentence as approved by the 
general court-martial convening authority.

A November 1976 DD Form 215 notes that the veteran's 
character of discharge for his second enlistment was 
apparently upgraded "pursuant to Presidential Proclamation 
No. 4313."

Correspondence on file with the Navy Board for Correction of 
Military Records notes that the veteran's initial application 
for an upgrade of his undesirable discharge was denied in 
June 1980.  His request for reconsideration was denied June 
1992.  It was noted that the veteran's BCNR file was retired 
to that board's storage facility at the Federal Records 
Center in February 2000 but, upon receipt of VA's request, 
these records were requested from their storage facility, but 
the records were never received by the Navy Board, and all 
subsequent contact with the Federal Records Center had 
produced negative results.  Also on file is a June 1992 
statement from the Navy Board BCNR to the veteran indicating 
that his application for reconsideration was denied.  While 
"at least some of the material" the veteran had submitted 
was new, it was "not material."

This appeal was initiated when the veteran filed a claim for 
service connection for PTSD related to his second enlistment.  
When this application was denied based upon the character of 
discharge issued from the veteran's second enlistment, the 
veteran wrote arguing that his two lengthy unauthorized 
absences were the result of mental problems he believed had 
resulted from his tour of duty in Vietnam.  He stated that he 
had tremendous difficulty dealing with persons in authority 
and that he went AWOL on both occasions when he could not 
stand the internal pressure.  He said he continued to drink 
heavily to settle and control his nerves.  In March 1994, the 
veteran's wife wrote that she met the veteran in 1973 and, at 
that time, he was "armed and dangerous."  She wrote that he 
trusted no one and that he drank very heavily.  She wrote 
that she met individuals who told her that he was a different 
individual before he had Vietnam service.

Analysis:  The evidence on file clearly and unmistakably 
establishes that the veteran was separated from his second 
enlistment based upon the commission of two serious offenses 
for which he pled and was found guilty by a general court-
martial, the sentence of which included a bad conduct 
discharge.  38 C.F.R. § 3.12(c)(2) provides that VA benefits 
are not payable where a former service member was discharged 
or released by reason of the sentence of a general court-
martial.  

The veteran pled and was found guilty of two separate 
unauthorized absences of 253 and 514 days.  The records on 
file show and clearly demonstrate that the veteran was 
accorded all procedural due process associated with a proper 
conduct of a general court-martial.  His case was initially 
investigated under Article 32, UCMJ.  He was accorded defense 
counsel at all stages of the trial.  His pleas of guilty to 
the charges and specifications against him was the subject of 
a lengthy and exhaustive provenance inquiry by the military 
judge.  The veteran admitted under oath to committing the 
offenses of absent without leave for two lengthy periods.  
The veteran testified that he did so of his own volition.  
These pleas were accepted and the judge sentenced the veteran 
to a bad conduct discharge.  The record of trial was reviewed 
by the convening authority, and although certain other 
aspects of the sentence were reduced, the bad conduct 
discharge was approved.  The record of trial was again 
reviewed by the Navy Court of Military Review, and again, the 
bad conduct discharge was approved.  The veteran twice 
applied to the Navy Board for Correction of Military Records 
for an upgrade of the character of discharge of his second 
enlistment and was denied on each occasion.  The veteran's 
DD Form 215 correction and upgrade issued under Presidential 
Proclamation No. 4313 is null and void for VA  purposes, and 
does not remove any bar to benefits under 38 C.F.R. 
§ 3.12(h)(1).

Under the governing regulation, the only exception applicable 
in the case of the veteran having been separated from his 
second enlistment by reason of the sentence of a general 
court-martial, would be if it was found that he was insane at 
the time of committing the offenses causing such discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  There is, 
essentially, an absence of competent medical evidence 
demonstrating that the veteran met the VA definition of 
insanity during either of his lengthy unauthorized absences 
from September 1968 to November 1971.  The veteran did state 
during his trial that he was suffering depression at least on 
occasions during his unauthorized absence, but his principal 
explanation for those absences at trial was a problem with 
drinking alcohol and domestic problems.  

The record of the veteran's three-day hospitalization in June 
1969, after he turned himself in to end his first 
unauthorized absence, does document that the veteran had an 
extreme depressive reaction.  This record, however, does not 
in any way support a finding that the veteran was insane for 
VA purposes at any time, including the three-day period for 
which he was hospitalized.  The veteran was nervous and 
agitated and pacing, but "the examination itself was within 
normal limits . . . ."  

Years after the incidents in question, the veteran complains 
that he had PTSD as a result of service in the Republic of 
Vietnam, but the veteran is not documented by the rather 
extensive service personnel records on file to have served in 
combat with the enemy in Vietnam and, in fact, his 
noncommissioned officer performance reports during service in 
Vietnam actually objectively characterize his service during 
that time as excellent to outstanding.  Three separate 
fitness reports document that the veteran demonstrated 
outstanding job knowledge and an excellent leadership ability 
during this period.  These duties, however, are documented as 
having occurred in a combat zone but involved maintenance in 
a motor pool.  No reported stressor in support of a valid 
diagnosis of PTSD is shown to be documented in the evidence 
on file.  

Whether the veteran has a valid diagnosis of PTSD at present, 
however, there is simply an absence of evidence demonstrating 
that the veteran was insane at any time during the more than 
two years he unlawfully absented himself from his obligated 
military service.  In the terms of the governing regulation, 
the evidence does not show that the veteran exhibited, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or that he interfered with the peace of 
society, or that he had so departed from the accepted 
standards of the community to which by birth and education he 
belonged as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resided.  

The veteran departed the military to apparently live with his 
family and he supported that family through gainful 
employment.  Although the veteran's departure from the 
military for lengthy unauthorized absences was certainly a 
deviation from his normal method of behavior while serving on 
active duty, this departure from duty alone hardly exhibits 
the signs and symptoms of psychosis or insanity as defined 
under the governing regulation.  It is also noteworthy that 
VA General Counsel in discussing the governing regulation 
noted that behavior which was generally attributable to a 
substance-abuse disorder did not exemplify the severe 
deviation from the social norm, or the gross nature of 
conduct generally considered to fall within the scope of the 
term insanity, and did not therefore constitute insane 
behavior.  VAOPGCPREC 20-97.  Ultimately, although the 
veteran may have had a severe problem with alcohol with 
associated symptoms of anxiety and depression during his 
unauthorized absences, there is an absence of evidence of 
insanity at any time during those unauthorized absences or at 
any time thereafter.  In the absence of a finding of insanity 
at the time of the offenses, the veteran's separation from 
his second enlistment by reason of the sentence of a general 
court-martial prohibits him from the receipt of VA benefits 
deriving from that second enlistment.


ORDER

Inasmuch as the character of the appellant's discharge from 
his second enlistment is a bar to payment of VA compensation, 
the benefit sought on appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


